Case 2:18-cv-01465 Document 1 Filed 11/08/18 Page 1 of 18 Page|D #: 1

UNITED S'§_`A'I`ES DISTRICT CO UR'I`
WESTERN DISTR]CT OF LOUISIANA
LAKE CHARLES `DIVI_'SI()N

 

JOHNELL LED()UX and ARVET : CASE NO:
.LED(`)UX, INI)V_[DUALLY Ai"~l"l) (`)N
BEHALF ()F THEIR M_INOR CHILD.
Plaintii`f, 7
: JUDGE
V.

TURNER NET\V()RK TELEVISI()N, .INC._, : `l\/IAGISTRATE JUDGE
ET ALS. : JURY TRIAL DE`MANI)

C()M¥’LAI`NT FOR DAMAGES
I.
S'I`A'I.`EMENT Ol_i` JU.R.ISI)IC'!`£O.N
'l,`liis is a coiiiplziiut for damages for personal injury based upon louisiana low betweeii.
JOHNEI..¢]”.J LE.I)GUX AND ARVET LEDOUX, IN`I)IVIDUALLY AND ()N 'BE`HALF ()F
THETR MINOR CHILD, residents of the Stato of Louisiana domiciled in Caloasieu Ptirish on
the one hoiid; and d.efemiants, persons, :li_rm.s, and coipoi`ztf'ion$ domiciled in other States as Set
forth lleroii:i`bclow, This Complztint is also for damages arising from the defendaiits’ violation of
Plailitift` lohnell LedoiiX’S civil rights guaranteed to him by the Fifth and Fourteentli
Aitiendments to the Constitiition of the United. States, end in violation of a Statute oli` the United
States, namely 42 U.S.C 1983, for personal injury, punitive cfomages, amf attorney fees and
eosts. "l.`lt.is Coui't has jurisdiction over all claims pursuant to 28 U.S.C.. 1331; 28 U.S.C. 1_33?.;

ou<l, as applicable 28 U.S.C. .1.367. Voi.i.ue is proper within the Westei'o I.`)is't"riot oi:` loomisizina

Case 2:18-cv-01465 Document 1 Filed 11/08/18 Page 2 of 18 Page|D #: 2

because ell, or a substantial part, of die actions occurred Within this Distriet end most Witnesses
to the underlying facts ore domiciled Within the l,`)istriet, including the underlying louisiana
criminal case Wliose favorable resolution to plaintiff “Staie of Louisia.na vs, No. i6448-20i5
Joltnell LeDoux,” Was delivered by a Celcasieu Parishjury on Noveinl:)er 8, ZOl 7.
II.
DFPPNDAN\§
i\/lede defendants herein are the foliowing:
].

TURNER NETWORK 'I`ELEVISION, INC. is a corporation domiciled at 1050
ll`echwood `l)rive `NW, Atlenta, GA 303 118 operating as '.l.`URNER NE'.I."W_RK '}_`ELI`§VISION,
A/K/A “'l`N'I_`.”

'?..

`WOLF FI,L`MS, INC. is 21 corporation domiciled at l(l() l\lniversity Centcr l’la?..a., Suite
2252, Universal City, CA..

3.

M`AG-ICAL ELVES, INC., is a corporation domiciled at 6255 Sunset Bou.leverd, Suite
1600, L-os Ange`§.es, CA 90028, operating as a subsidiary of Tii:nopolis PLC, a United l{ingdom

chartered company openeng worldwide es ’l`lie 'l`inopolis Group.

4.
KELLY S`I_EGLER, an individual domiciled in llarris County, Te'xas, upon Whom

service may 'oe lied at `1200 Binz Sireet, Suite 200, Hous£on, T`X, 77002-4205.

Case 2:18-cv-01465 Document 1 Filed 11/O8/18 Page 3 of 18 Page|D #: 3

D.

 

 

CA.S¥EY GARRE’§"P, an individual domiciled in Harris County, 'l`exas, upon whom

 

service may 'oe had at 4le Louisiana Street, Suite 900, Houston, TX, 770()2~42{)5.

 

6.

AI_JCIA O’NEILL, an individual domiciled in the District ol" Col'oinbia, upon whom

 

service may be lied at 602 Pcnnsylvania Avenue, NW, Suite 900, Washington, .l`).C. 20004.
7.
.IESSE ALVARADO, an individual domiciled in Los Angeles County, Calii`ornia, upon
whom service may lie had in care of the Los Angeles Connty Puolic Del:`ender’s Ot`tice, 2 ill W.
'.l.`e_mple Street, E_9”h Floor, l`..OS A`N`Glii..l%fS, CA 9001,2.

F`IRST CAUSE OF ACTION

 

Conspiracv to violate the civil rights ot`Johnell Ledoux by procuring false testimonv, bv
cocrcing, incentiviziug, and otherwise securing fhc significant assistance of State officials in
the performance of a public function, resulting in the indictmeot, malicious prosecution.
invasion oi`privacv, false imprisonment, and trial of a bonus rape charge which resulted in
a unanimous iuri1 acquittal oi` plain_tif.f, afl in violation of 42- U.S.C. 1983, and contrary to
the Fii'th and Fourteenth Amendments to the Constitution ofthe limited States

 

 

 

l.

 

Tliis case arises from the production for profit oi:` an episode of so"cai_led “.Rca`.|.ity Sliow
"i`elevision” called “Cold instice: Scx Cr'i'mes," which was writteo, produced, televised and aired
on various Cable Television networks and teievision strearning services, beginning August 7,

2015, and continuing until at least October l, 2018

Case 2:18-cv-01465 Document 1 Filed 11/O8/18 Page 4 of 18 Page|D #: 4

2.

l`)uring the course of those activities, the defendants conspired with each other, and withl
officials of the State of Louisiana and its political subdivisions1 to produce, stage_, and
tictionalize events surrounding a consensual sexual act between lQ-year-old lohnell Ledoux and
a 34-year»old crack-addicted prostitute which occurred October 305 3992. 'l_`he incident was
investigated at the time by the most experienced sex crimes investigator in Calcasieu Parish,
Denise Hu.ghes, and the tile was ciosed without charges Twenty»two years later, these
detendants targeted Lcdoux for prosecution ot` the charges as a so~called cold case_, and in the
course ot` the investigation they procured, by incentivizing_, coercing, combining wit`b., and
publicly promoting a new set ol` officers in the saine department which had closed the case, and
as a result, nianut`acttu‘ed a scenario which led to Plaintit`f lohnell l,,edoux being charged and
ultimately indicted for aggravated rape As a result oi" those ciiargcs, Ledoux was arrested on
i\/lay 15, 20l.5, and held in lieu of posting $850,0()0 bail until he was released following his
acquittal on Novenibcr S, 20`17.

3.

'.l`urner Networl< Television, lnc, ("‘TNT”), Wolt` Filnis, _lnc. (hereinat`ter “Wolt"),
Magical Elves, lnc. plea Geniin.i l\/lagical iilves, lnc, (hereinatiter “Magical Elves")_, Keily Siegler
(hereinal"ter ‘“Siegler”), Casey Garrett (hereinat`tcr "Garrett”) and Alicia O"l\`leill (hcreinafter
*‘O’l\ieill"), and Aivarado engaged in a conspiracy to produce this ‘“reality” segment Reality
Television is accurately described on Wil<ipedia as “a genre of television programming that
documents supposedly unscripted real-life situations, and often features an otherwise unknown
case of individuals who are typically not professional actors . .l{ealit.y television has faced

significant criticism since its rise in popularity l\/_iuch of the criticism has centered on the use ot`

 

 

 

 

 

Case 2:18-cv-01465 Document 1 Filed 11/08/18 Page 5 of 18 Page|D #: 5

the word "reality", and such shows’ attempts to present themselves as a straightt`orward
recounting of events that have occurred Critics argue reality television shows do not accurately
reflect reality, in ways both implicit ('participants being placed in artificial situations) and
deceptive (m_isleading editing, participants being coached on behavior, storylines generated
ahead of timc_, scenes being stagcd)." Thc whole list was used in this case, which led directly to
the violation of l_,cdo'ux’s right to privacy, right to doe process__ wrongful imprisonment,
maiicious prosecutionlJ and other injuries
4.

Thc defendants’ collective investigations9 which occurred in '.?,Ol5, were an attempt to
resurrect a closed case1 and resulted in a shocking and egregious disregard for lacdoux,’s ri ghts.
Thc det`endants’ collective actions did not serve the public good hut_, rather, were t`or

entertainment purposes and protit.

”l`_he likelihood of such a miscarriage of liastice should have been apparent to the
Defendants from the begi.i.rning. lt is certainly apparent in retrospect, because this ill~t`atcd spin~
off series (`The original series “Cold Case” was popular for several ye-ars) was cancelled little
more than a month after its dcbut, after oniy iO episodes

6.

”l`he production team of `Det`endants Woif, Magical .Elves, Siegler, Garrett, O’Neill_, and
Alvarado used every imaginable scenario to ensure the final product, the broadcast which is the
subject of this case, made .lchncll liel)oax look as guilty as possiblel tn this ci:`i:`ort, those

.l)efendants engaged the significant assistance of the _Lal<,e Ciiarles C`ity l_’olice and other state

 

l The originat, veteran detective Denise Hughes, closed the case after her investigation 25 years before the actions
complained ot.

 

 

 

Case 2:18-cv-01465 Document 1 Filed 11/08/18 Page 6 of 18 Page|D #: 6

agencies and officials in scverai 'ways, including directing the time and place oii`LeDouX’s arrest;
staging, with official vehicles, a take higb~spced chase which never liappened; setting ap
cameras at the site ot` l.-eDoux’s actual arrest, which happened at his residence without warning
or notice; setting up cameras in the facilities of the La.l<e Cbarles City Police to tilin Ledoax"s
entry into the building and subsequent interview with Lal<e Cbarles City Police ofiieers and
detectives which interview was in fact iiilined by employees of the production staff ot_` the siiow;
examining evidence from the 1992 incident held by the Lake Charles City Police and having an
oppoitnnity to compare the evidence to the story of the complaining witness; interviewing the
complaining witness about her story without comparing her assertions to the evidence, when
such a comparison would reveal the witness was lying and, thus, suborning perjury; setting ap a
new location t`or tiiniing the “scene” of the 1992 incident, picking a location which, by its natnre,
lent credence to the tictionalized version created by these defendants; asserting prominently
during the resulting program that there had been a 911 call made fi`roin a nearby residence in
11992, even though these c`ic't`e.adant.s had access to a witness who lived at that residei..ice, at that
tiine, and said no such call was niade; and tinally, by narration, dramatic editingj sound effects,
and selecting the overall message of the tinal edition ot` the broadcast1 presenting an
overwhelming though faise, narrative that .lo`hnell LeDoa:x was guilty of aggravated rape
7.

A jury in Calcasieu Parisli, Louisia'na, having heard the evidence procured by these
Defcndants, delivered a unanimous verdict of acquittal within 90 minutes Jolinell Ledoux is, and
always was, innocent ot`tln`s charge at the time oi"the initial investigation and no new evidence
justified its being revived in 20].5. "_l`hesc l`)et:`endants, seeking profit and notjustice, did nothing

more than rewengineer the original evidence and coax periner testimony from a former crack~

 

 

 

 

 

 

 

 

Case 2:18-cv-01465 Document 1 Filed 11/08/18 Page 7 of 18 Page|D #: 7

addicted prostitt'lte, apply the i~'ioilywood touch, and send .lo.hnell Lcdoux to jail with an
impossibly high bail for two years; maliciously conjure a prosecution from state r):€iicials, and by
doing so usurped the public function of the State. in addition to the improper participation by
these defendants in the tictionalized “re~investigation” of the cleared 1992 case, Der`endants
informed State officials that no national television program would in i;`act result unless Lcdoux

was indicted by a grand july

The investigation of a reported crime is an inherently public function, meant to be done
by sworn law enforcement oii`;ticcrs. But in this ease, through the promise of i"ame_, investigative
assistance, publicity, and perhaps other incentives, the i.)ctondants targeted lohne.ll l.,edoux for
their use in an entertainment enterprise for profit Each defendant brought its own special
dimension to this intimate conspiracy between the entertainment indusz and Louisiana law
enforcement Dicl< Wolt`, the principai of Woli"iiilnis, lnc., has a career-long association with law
enforcement including his acclaimed loew and Order series and its several related showsl
Defendant Siegiei' is a well-known former prosecutor for Ha'rris County, Texas, who was
ultimately stripped ot` her authority and dismissed after multiple findings in i'iarris County courts
that she had committed prosecutorial misconduct most prominently fai.iing to disclose
excuipatory evidence Defendant Alvarado is a Well-l<nown criminal investigator from l.os
Angeles who has worked both i`or various Prosecution agencies and for the `l,os Angeles County
Public Detcnder. Dei`cndants Garrett and O’Ncill used their prior law enforcement and
prosecution or general investigative bacl<grotuid to boister their status as on-air personalities to
present this case in broadcast t`orm_. '_l_"i\l"i`, as the initial broadcaster of this series and the episode

at issue, owed a duty ot` care, supervision and review to ensure any product broadcast through its

 

 

 

Case 2:18-cv-01465 Document 1 Filed 11/O8/18 Page 8 of 18 Page|D #: 8

facilities was in keeping with standards imposed both iegally and by the usual ethical business
practices of the entertainment community Ail l)e:fendants owed a duty of care to Johi.i.cil
Ledoux, an innocent man who never agreed to participate in this made-for»television i')roduction1
to act in accordance with their various professions and in accordance with the standard of a
reasonable person in similar circtn:nstances. But all defendants breached that dnty, resulting in
injury and damage to J`ohneil l'.iedoux, his wife Arvet, and their minor c.hil.d, as set forth below.

9.

Aithough the State agencies of Louisiana participating in this false imprisonment and
malicious prosecution are certainly not morally blameless, they are afforded a broad immunity
by _i'_,ouisiana and 'P ederal law, and, thus, are not named as .Defendants. B'ut the circ‘tanstances of
this particular case, as spelled out in the facts alleged, niai<e it ciear the driving force behind this
false production were the Entertainrnent lndustry Det"endants. rl"his case didn’t make it onto
national television from the obscurity of a ZB-year-oid closed file in a dusty warehouse under the
jurisdiction of the I._,ake C_haries C.ity Police without help. "fhat help was provided by the
Defe'ndants, jointly, several ly, and by acting in concert, who subsumed the powers of the State of
Louisiana by performing those public functions themselves, with the significant assistance of the
State Actors involved 'fhis renders them liable as State Actors under the Constitution of the
Unitcd States and the statutes cited hereinabove

l(}.

The defendants TNT compounded the probiern by broadcasting the episode in question
almost from the time of lohncll Ledoux’s arrest until his trial and acqui.ttai on Noveinber 8,
201’7, running the risk ot` prejudicing any jury against him by broadcasting a raise version of

events Because TN'l` initially placed this false episode into the general stream of cominerce, it

 

Case 2:18-cv-01465 Document 1 Filed 11/08/18 Page 9 of 18 Page|D #: 9

was ultimately broadcast free or available for purchase on many popular internat platforms,
including You"i`ube; Pri.inc Video; `V`U_l_`)U; Google l~‘lay; and Neti:`li)i, where it vvas available for
view to subscribers until Octcber l, 2018. TNT and the other Defendants associated With this
prograin. received compensation every time this episode Was viewed, either by contract or
ethc-:rvvise1 and compounded the injury to Pl.aintit`fs’ rights to privacyl A.t no time during that long
histoiy of broadcast did any I)efendant take any step to reflect the final jury verdict ol;` acquittal
issued by the Caleasieu Parish july on Novernber 8, 2l)l7,
lit
SECOND CAUSE OF ACTION
Clailn for Personal lnitiries bv Johnell '{.iedoux' and his Wife Arvet en their own behalf and
on behalf of their miner son, against all defendants for invasion of privacv, slander,
defamation ncr sc, defamation bv depicting Johnell Ledonx in a false iight, intentional
infliction of emotional distress, damage to his reputation, psychological damages and less of
time with his familv, and loss of earnings and earning capacity due to phvsicai and
psychological injuries negligenth er intentionallv inflicted upon him l)v these defendants,
and other iniuries as inav be inferred from the evidence
ll.

l;’iaintit`i` now states his Second Cause of Action, and in connection therewith retirges,
i'ealleges_, and reproduce-s all allegations effect against all Det`endants made in his First Cause of
Action.

`l2.

'l”he Det`endants, With the assistance and encouragement of officials oi` the State of
Lou.isiana and its political subdivisions procured the investigative tile from the Lal§c Charles
City `Police oii` a closed sex crimes investigation conducted by De_nise l:lughes in 1992. As
accounted hereinabove the .Dei?endants set out to tictionalize and misrepresent the facts of that

incident in such a ivey as to point a finger ot` blame at Johncli Ledoox. The facts as broadcast

 

 

 

Case 2:18-cv-01465 Document 1 Filed 11/08/18 Page 10 of 18 Page|D #: 10

were actually television tiction, intended to call lohneli Ledott‘x a guilty criminal who had
con.n.nitted aggravated rape As a jury found on Noveniher S, 20fl7, that is false What follows is
a narrative of the t`acts, as revealed by the 1992 investiation as well as by Ledoux himself

13.

At around 10 p.m. on Octoher 20, l992, then 19 year old LeDoux met a then 34~year-ol.d
crack-addicted prostitute and her friends at the Vallery H`otel on llnterprise Boulevard in an area
known for drug activity and prostitution Because he was under 21 and could not purchase
liquor, the tec-n gave 350 to one ot` them to purchase alcohol at the Pinl< Elephant_, a package
lliquor store in the same crime-ravaged area near E.titcn)rise Boulevard. When she did not return
with either the liquor or his change, the 19 yea_i"old Le.l)oux could not pay for a hotel room,
which he had intended to do for the purpose of having sex with the prostitute

14.

The prostitute, dressed in s,t<inny jeans and a shirt, with shoes on her feet (all items oli`
clothing were seized by the LCPD and were made available to Detendants during their television
production), suggested she knew a place where the teen and she could have sex in rernrn for
drugs he purportedly had. She then took the boy to an abandoned house believed to have had the
address o:l;` l.33l N R,aiiroad Avcnue where she put a condorn on Lel`)ou"x and engaged in a
sexual act. lsedoux never paid the prostitute, because he did not have the drugs he had said were
in his possession At`ter the sex act, he tied on t`oot. Thereat`ter, in an obvious attempt at revenge
for her non-paynient, the prostitute was stopped by Lel<e Charles Police Department ot`ticers for
a held interview lt was then she reported a rape with the perpetrator having a gun A used
condom, supplied by her and used by l,rel)onx, was collected as evidence 'lhe case was assigned

to veteran Detective `Denise Hfughes. Tal<:ing in all of the available evidence Hughes closed the

10

 

Case 2:18-cv-01465 Document 1 Filed 11/08/18 Page 11 of 18 Page|D #: 11

case and determined it was a drug deal for sex.. l~lughes retired from the department as a Captain;
she died in 2017.
tS.
From fletcher 20, 1992 until the 2015 events set forth in this C.oinplaint, no person was
identitied, charged or arrested l:`or the rape of Beveriy Weathers Tutson, as the case had been
ciosed.

i6.

 

ln April, 2()15, defendants Gan‘ett, O’Neill and Alvarado arrived in Lake Charles,
lsouisiane and met with representatives ot` the Lake Charles City Poli.cc, the complaining
witnesses, and others, for the spee_it`te purpose of opening rape casesl lnstead, it resurrected the
closed case ot` what had been determined to he a sex act t`or drugs So, the closed case was re»
opened for the camera and investigation was undertaken by Defendants at the direction and
control ot` defendants Siegter_, Gan‘ct, O’Neill and Alvarado, acting on their own behalf and as
employees ot l)efendant Magica`i lilves, Inc., wherein several individuals were interviewed
inciuding a witness who provided excelpatory evidence to any suspect That witness, denied that
a 9~1~»1 call was made from her t`ather`s horne-which had been identified by the complaining
witness and friends as the place it was made-on the night of the alleged aggravated rape

`l7.

 

25. Detentlants Siegler, Ga'rret, O"'Neill and Alvarado, acting in concert and civil
conspiracy with representatives of the .Lake Charles City Policc and other agencies_, were
provided unbridled access to the police tiles, records, police facilities, and any needed assistance
`With the significant assistance of those state law enforcement personnel, the l)c:t`endan.ts were

allowed to act as law enforcement r)ftieers; stage scenes that never happened; stage an arrest and

11

Case 2:18-cv-01465 Document 1 Filed 11/08/18 Page 12 of 18 Page|D #: 12

transportation to the police station; ignore exculpatory evidence and ignore the ciosed status of
the 1992 investigation
iS.

Tlie physical evidence collected at the time ot` the prostitute’s sexuai encounter with the
plaintiff, inciuding the s_l<inny jeans, intact thong lt.tnderwear and the condorn she provided the
' ptaintif:f, were forensicaily examined on behalf o;t` the l`._alce Charles Police I`)cpartnient, and made
avaitabte to the Television Defentiants, as well as any other evidencel However, even though the
forensic evidence was preserved there was no copy of any report of any investigation; any
statements taken; or any other evidence from the original 1992 tile

E,9.

Defendants attiiiated with the tilining of the episode in question were aware of the
destroyed or lost evidence, of veteran Detective Denise litighes’ conclusion that no rape had
occurred and that it was rnore lik.eiy than not consens'uai. sex between a prostitute and her “john"
t`or drugs; the statement of a the occupant o:t` the house Where the 9l`l call was allegedly made l
that it never happened; that the complaining witness’ allegation that the plaintiff tore her
underwear during the “rape” was not supported by the evidence But knowing that, these
defendants intentional.ly, nialiciously, and guided only by profit nitotive, detained plaintit“f. /-\nd
in reckless disregard of piaintift"s civil rights, presented plaintiff in a false light as a rapist, and_.
trac to the history ot` Det`endant Siegler, never presented any of the exculpatory evidence during
the “Cold lustice: Sex Crinies” television productionl

20.
’l".i'.re initial law enforcemeth reports for October 20, 1992 indicated the detective in charge

dismissed the events of the night as consensual sex between a prostitute and a “john".

12

 

 

 

 

 

 

Case 2:18-cv-01465 Document 1 Filed 11/08/18 Page 13 of 18 Page|D #: 13

21.

Contra.ry to the facts of the investigation conducted in 1992, and .t.':nding no additional
facts to support a charge of aggravated rape, Del"endants Garrett, ()’Ncifl and Alvarado
concluded their investigative Wci*l< With local officials by reaching the agreed.~npon concitision
that plaintiff had not engaged in consensual sex Witli a crack addicted prostitute, but had raped
}_i_er, and Defendants secured an agreement with the law ei.a.t`ci.‘cen.ient officers to present t.iiose
conclusions to the Caicasien Parish District Attorney’s Gt`ilce for charges against plaintiff The
television shovv’s employees including Garrett, O’Neill and Alvarado, advised local law
enforcement that the television production vvonld not be published unless an indictment ives
tiled.

22.

On or about May l, 20l5 plaintiff vva.s arrested and held on $35{},000 bail nntii his ti'ia..i
ended Witl:i ins acquittal on Noveinbcr 8_, ZUIT On the same day_, l..CPD Cliiel:` Don Dixon
conducted a press conference/release announcing Plaintiff had been arrested for aggravated
rape. Althongh the investigation had been conducted by l)cfcndants, Witil tile significant
assistance of public law enforcement ot`ficials, using law enforcement facilities and equipnient,
Di.Xon announced that his ot`tice had reopened a closed investigation

23.

On or about Angust 7, 2015 defendants TNT, Woif and l\/lagicai Elves broadcast the
television production known as “Cold Justice: Scx Crirnes Season l, Episode 2" for general
public consumption depicting plaintiff as guiity ot` aggravated rape of die prostitute in ].992. This
broadcast Was :t`aise, wliicl,i_ the Defendants knew or should ,|1ave'k,1iown, and vvas broadcast either

knowing its falsity or vvit`!i reckless disregard off the truth. The broadcast of these faise

13

 

 

 

 

 

 

 

 

Case 2:18-cv-01465 Document 1 Filed 11/08/18 Page 14 of 18 Page|D #: 14

alicgations constitutes defamation per se, defamation under the `iaw of Louisiai:ia, defamation by
picturing lohnell l,ecloux in a false light, and invasion of privacy '_l.`he l`)efendants knew, or in
the exercise of ordinary care should have knovvn,that dns broadcast vvould cause hntuy to
lemmxandwsmnmvlhcwcmk%tmdnmsmweapmnmimmen

24.

A jury trial was conducted in due course, which resulted in a not guilty verdict in favor
of plaintiff being reached on Novcnihcr 8, 20'17, and plaintiff was released from custody after
269 days incarceration

25.

`l)efeiidants "l`N'_i`, Wolf, Magical `l`i`,l.ves, Garrett, O’Neili and .A`|.varado, jointly and
severally, caused to be published "Scason l5 Episode 2" of the television production “Cold
J`ustice: Sex Crimes” when it was broadcast on major network television for general public
consumption and the production concluded that plaintiff Was the perpetrator of the rape of the
complaining witness After its initial publication, the broadcast continued to be available on
various network and internet distributions "l`he broadcast invaded plaintiffs privacy by placing
him before the pubiic at large in a false light, containing faise and inaccurate statements about
plaintiff The false light in which plaintiff was placed 'wonld be `highi'y offensive to a reasonable
person becauscit depnncd,planiutf as die perpenator of an aggravated.rapc rather alan the
consensual sex tiiat was indicated by the evidence gathered tlnough the closed investigation in

l992.

14

 

 

 

 

Case 2:18-cv-01465 Document 1 Filed 11/08/18 Page 15 ot 18 Page|D #: 15

26.

i?lainti:tf, his wife and tainin sustained damages as a direct and proximate result of
defendants’ invasion of privacy, defamation per sc, reckless disregard for the truth, and other
actions as set forth liercinbclow.

27.

'i`iie injury to }ol.ineli ledoux and his family did not end with the initial broadcast of
August 7, 2()15, but continued each and every time tlie broadcast was shown, exhibited
purchased ii`roni a third party by contract with det`endants, or televised in any way. Although
Detendants bad an opportunity to correct any errors in their broadcast_, they did not Although
l')cfendai.its had an opportunity to present the program as a iictionaliaed version of events, they
did not Although the l)et`endants had an opportunity to pull the program ii‘orn public view after
tire trial of .lohnell Ledoux proved the “evidence” gathered for this television drama was false_,
periurio'us, and wrong in material respects as revealed by Joli.n.cll Ledoux’s trial, they did not
Althougii the l)cfcndants had an opportunity to at least add tire fact of J`ohnell `Ledoux’s acquittal
as part of the broadcast after Novcrnber 8, 2017_, they did not. The last time this program was
freer available, Octobcr l., 2()18, on Nett`iix, it contained tire same discredited int`orniation, the
same perjured testinioay, the same simple errors of fact "i"_iiese failures to exercise even the most
basic kind of fairness compounded the injuries sustained, and show the malicious nature of the
conspiracy engaged in by these Defendants_, and their violation of even the most basic concepts

of due care.

15

 

 

 

 

 

Case 2:18-cv-01465 Document 1 Filed 11/08/18 Page 16 of 18 Page|D #: 16

 

l’laintii`fs J`ohnell liedonx and Arvet liedoux and their family sustained significant damages
as a result of the actions of the ¥)efendants, including but not iimited to damages for
intentional infliction of emotional distress; loss of consortium; psychological and physical
iniurv; losss of eni<)vment of life:, loss of income, past, presents and future; and are entitled
to punitive damagesq attornev’s fees, and costs as a result of the violation of their eivii and `
' ’ ' hts.

   

28.

 

 

Plaintit`t` Johnell `Ledoux personally suffered damages for the Violation of ins civil and
constitutional rights; Wa“ongi`ul imprisonment malicious prosecution; delaniation; and other
injuries as set forth hereinabovez end is entitled to damages from these De:l’eiidants, jointly and
severally as a matter o:tl_aw.

29.

As a result oi` these false eharges, Johnell Ledoux Wa.s deprived of the consortium and
company oil"his ‘Farni.ly, giving hirn, his Wili`e Arvet, and their minor child a claim for damages :i:`or
loss of consortium under louisiana and Pederal laW.

30,

Plaintif`t` also sustained personal injuries for his forced and wrongful arrest, iinpiisonrnent,
and trial, including but not limited to pain and suffering both physical and mental ; continuing
sy_rnpioz.ns consistent with .Post ’l_"raun:ratic Stress l')isorder; loss of enjoyment o:fi` li\l:`e; loss of
reputation_; loss oi` opportunity to Worlc and earn incorne. These damages have been sustained in
the past and Will continue for the rest of his life

3`l..
Plai.ntiff has sustained loss of .incorn_e, past present and future, at least in the total amount of

$1 iniilion, Plaintift` incurred attorney fees in ins defense oi` these false charges in at least the

16

Case 2:18-cv-01465 Document 1 Filed 11/08/18 Page 17 of 18 Page|D #: 17

amount oii` $ 1.00,000. Piaintiff Wil`l incur reasonable attorney fees in the prosecution of this action
in at least the amount of one-third of his total award, and is entitled, because of the _l)e€endan.ts’
violation of his civil rights and pursuant to the provisions oi`42 U.S.C. 1933 is entitled to recover
those t`ees, all costs associated With the prosecution ot` this action, and punitive damages as a
matter o't` law. '.l`hese damages have been continuing to accrue since the initial broadcast of this
television production, and vvill accrue in the future as long as it remains available
I`V. .]URY 'i`leAL DEl\/IAND
32.

P`§.aintiffs desire, and by iavv arc entitled to, a trial by jury herein and hereby demand same

le:l`,ililii.`l+.l`l`<`O.RE_, `PLA'{N`FII%`}"`S .`l`Ol-`iNl`€I.jI,i A.Ni} A'RVRT l.i}`ili)()UX`, F(`)R "l.`H`i.<"i`[R
()WN ACCOUNT AND ()N `B`I€H.ALF OF THEIR MINOR S()N_, PRAY:

l. T.hat this complaint be fried and processed in the i`orrn and manner required by law,
certified by the Court, and after service on the Dei`enda.nts, they be required to appear and
answer same; and after ali due proceedings have been had, that there he .`lUi)G`l\/I,EN"E` in
their favor and against the defendants jointly, severaliy, in soiido, and as a result cf the
civil conspiracy into Whicii they entered, finding Det`endants liable for defalcation per se,
defamation under Louisiana .§avv, 'vio`iati.on o:i" Plainti:ft’s civii and constitutional rights,
and otherwise for the relief avaiiable under law based on the allegations of this
Complainf_; for general and special damages, plus punitive damages and attorney fees as
allowed by iaw:_ and

2, F or trial by jury,

17

 

Case 2:18-cv-01465 Document 1 Filed 11/O8/18 Page 18 of 18 Page|D #: 18

By A_ttorney:

   

*\

` 5061)

 

  
   

bsi
y at LaW
instance _l.;ane
., ake C iar'f.esq i`..,A 706(`}5
(337) 794~54()6 (cell)

jbdoylc@rnac.eoin

13

